Citation Nr: 1103650	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in December 2005 and he testified at a hearing 
before the Board in February 2009.  

A May 2009 Board decision denied service connection for a left 
knee disability.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant to 
a Joint Motion for Partial Remand, in a February 2010 Order, the 
Court remanded the claim of service connection for a left knee 
disability.  Following the Joint Motion for Partial Remand, the 
Veteran's representative submitted additional medical evidence 
with a waiver of consideration of the agency of original 
jurisdiction.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

A review of the claims file shows that a remand is necessary 
before a decision on the merits of the claim can be promulgated.  

The parties to the Joint Motion for Partial Remand indicated that 
the Board provided an inadequate statement of reasons and bases 
in the May 2009 Board decision which denied service connection 
for a left knee disability.  Specifically, the parties found that 
VA failed to obtain potentially relevant VA medical records and 
VA failed to discuss whether the Veteran's testimony constituted 
competent medical evidence of a diagnosis of a left knee 
disorder.  

The Veteran testified that his knee began giving him problems in 
1967.  He indicated that he could not recall a specific injury 
during his military service, but he reported that he noticed his 
left knee was weak and led to occasional falls following service.  
He stated that he has had problems with his left knee since his 
military service and was diagnosed with left knee arthritis in 
the 1980s at VA.  

The Veteran's service medical records do not include any 
reference to a left knee disability.  The Veteran did not report 
any injuries to his left knee and the service medical records do 
not include any reports, findings, or treatment related to a left 
knee injury or disability.  

VA medical records associated with the claims file are dated from 
February 1975 to September 2006.  The parties to the Joint Motion 
for Remand noted that the Veteran testified that he was treated 
for a left knee disorder at VA in the 1980s presumably at the 
Temple or Austin VA Medical Center (VAMC) and was diagnosed with 
arthritis at that time.  The parties noted that it was not clear 
whether the RO had obtained all of the VA medical records 
pertaining to the Veteran.  The VA records associated with the 
claims file do not show any diagnosis of arthritis of the left 
knee.  The records show complaints of left knee pain beginning in 
August 2000.  Consequently, the RO should request all VA medical 
records from the Central Texas VA Health Care System dated from 
1980 to the present.  

Following the Joint Motion for Partial Remand, the Veteran's 
attorney submitted a statement from C. Koah, L.P.C., dated in 
November 2010.  Mr. Koah indicated that he reviewed the claims 
file and interviewed the Veteran.  He noted that the Veteran 
reported that he fell over six feet and injured his left knee 
while in basic training.  Mr. Koah stated that the Veteran 
provided credible evidence that he injured his knee and had 
consistent medical problems with his knee since the injury in 
service.  He noted that the Veteran reported that he had been 
recently examined at VA and was diagnosed with arthritis of the 
left knee.  Mr. Koah concluded that based on the evidence and 
interview it was highly likely that the Veteran's left knee 
disorder had its origins during the Veteran's active military 
service.  Although Mr. Koah interviewed the Veteran and provided 
a positive opinion, there is no indication that he physically 
examined or treated the Veteran or obtained x-rays as no 
additional medical records were included with the statement.  
Further, Mr. Koah did not provide a definitive diagnosis but 
merely noted that the Veteran was told he had arthritis of the 
left knee.  Consequently, the Veteran should be afforded a VA 
examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 
the Central Texas VA Health Care System 
dated from 1980 to the present.  Any 
negative responses should be documented in 
the claims file.

2.  Schedule the Veteran for a VA 
examination with an orthopedic specialist 
to determine the etiology of his claimed 
left knee disability.  Any indicated tests, 
including x-rays, should be accomplished.  
A complete rationale for any opinion must 
be provided.  The examiner should review 
the claims file and note that review in the 
report.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's claimed left knee disability is 
related to his military service.  The 
examiner should consider the Veteran's 
reports of trouble with his knee since 
service and treatment for the same since 
service.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



